Hammond, J.
In construing the original petition for changes in Worcester Street as brought under R. L. c. 48, § 12, as well as in amending the record of June 3, 1902, by the decree of March 24, 1903, the county commissioners made no error in law. Bennett v. Wellesley, ante, 308.
*326The petition upon which was based the decree of October 20, 1903, was brought under R. L. c. 48, § 12, and we do not see that in making the decree the commissioners went beyond their authority under that section.
Although the order of November 3,1903, speaks of the order of location granted by the selectmen to the street railway company, yet its legal effect is simply a statement made in compliance with the statute, (R. L. e. 48, §§ 54, 56,) that so far as the commissioners are concerned the work has been completed to their satisfaction, and is accepted by them as in full compliance with the decree of June 3, 1902. It has no effect upon whatever rights the town may have under the grant of location to insist upon the work being done to the acceptance of the selectmen. Nor is the recital in the order that certain construction was not required by the decree of June 3, 1902, of any legal effect upon the rights of the town against the street railway company.
The majority of the court see no error in the proceedings. We have considered as waived the objections not argued upon the petitioner’s brief in view of their nature.

Petition dismissed.